NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                              Submitted August 30, 2022 *
                              Decided September 7, 2022

                                         Before

                         DIANE S. SYKES, Chief Judge

                         ILANA DIAMOND ROVNER, Circuit Judge

                         DIANE P. WOOD, Circuit Judge

No. 21-2992

UNITED STATES OF AMERICA,                       Appeal from the United States District
     Plaintiff-Appellee,                        Court for the Southern District of Indiana,
                                                Indianapolis Division.

      v.                                        No. 1:10-cr-36-JRS-MJD-1

JUSTIN JONES,                                   James R. Sweeney II,
     Defendant-Appellant.                       Judge.

                                       ORDER

       Justin Jones appeals the denial of his motion for compassionate release under
18 U.S.C. § 3582(c)(1)(A)(i). Because the district court reasonably concluded that Jones
had not presented an extraordinary and compelling reason for early release, we affirm.




      *
         We have agreed to decide the case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 21-2992                                                                       Page 2

       In 2010, Jones pleaded guilty to two counts of brandishing a firearm during a
Hobbs Act robbery. See 18 U.S.C. § 924(c). The district judge sentenced him to a total of
240 months’ imprisonment and two concurrent five-year terms of supervised release.
Jones now serves his sentence at Federal Correctional Institution, McDowell in West
Virginia.

       More than halfway into his sentence, Jones, then 35, moved for compassionate
release based on underlying medical conditions. Assisted by appointed counsel, Jones
asserted that his acute renal failure, epilepsy, and heart blockage increased his risk of
complications if he were to contract COVID-19. He also pointed to his relatively good
prison disciplinary record, vocational-course credits earned, and progress he had made
toward a theology degree.

       The judge then ordered Jones to address his vaccination status in light of
United States v. Broadfield, 5 F.4th 801, 803 (7th Cir. 2021), which held that, for most
prisoners, the availability of vaccines made it impossible to conclude that the risk of
COVID-19 was an “extraordinary and compelling” reason for early release. In response,
Jones conceded he had been fully vaccinated but asserted that he was not medically
able to benefit from vaccination because of his recent diagnosis of thalassemia, a blood
disorder that can undermine the body’s immune system.

       The district judge denied Jones’s motion, concluding that he had not shown an
extraordinary and compelling reason for early release. The judge acknowledged Jones’s
various health concerns, including a prior COVID-19 infection, but cited reports from
the Centers for Disease Control and Prevention supporting Broadfield’s conclusion that
vaccination remained effective to protect against severe complications from COVID-19.
The judge also noted that Jones’s facility at the time reported no active COVID-19 cases.
Finally, the judge brushed aside Jones’s concern that his thalassemia may limit the
extent of protection he receives from the vaccine; the judge cited CDC statistics showing
that those who are fully vaccinated face a substantially reduced risk of serious COVID-
19 infection.

       On appeal, Jones contends that Broadfield’s holding is inapplicable to him because
it does not account for his severe medical conditions. He maintains that, despite being
fully vaccinated, he is at great risk of complications from COVID-19 because of his
kidney, heart, and blood disorders as well as his epilepsy, and that this heightened risk
presents an extraordinary and compelling reason for release.
No. 21-2992                                                                         Page 3

        But the judge appropriately exercised his discretion in denying Jones’s motion.
See United States v. Rucker, 27 F.4th 560, 562 (7th Cir. 2022). We have acknowledged that
Broadfield “was handed down before Omicron became the dominant variant in this
country (with an increase in breakthrough infections among the fully vaccinated).”
Rucker, 27 F.4th at 563. Recent events illustrate how quickly the pandemic conditions
continue to evolve and “underscore the need for a district court’s opinion to leave us
assured that it considered the applicant’s individualized arguments and evidence.” Id.
(citing United States v. Newton, 996 F.3d 485, 491 (7th Cir. 2021)). Here, the judge
acknowledged Jones’s specific health conditions, including his fear that his thalassemia
compromised his immunity, but permissibly relied on CDC statistics demonstrating
vaccine efficacy. Although Jones contends that he remains at risk as the pandemic
“continues to evolve, he has not presented any evidence establishing that he is more at
risk of an adverse outcome in prison than he would be if released.” United States v.
Barbee, 25 F.4th 531, 533 (7th Cir. 2022).

       Jones also argues that the sentencing factors under 18 U.S.C. § 3553(a) weigh in
favor of release, and that the judge failed to account for his rehabilitation, such as his
theological and vocational education and lack of disciplinary infractions in prison. But
the judge did not need to consider the § 3553(a) factors once he concluded that Jones
had not presented an extraordinary and compelling reason for early release.
United States v. Ugbah, 4 F.4th 595, 598 (7th Cir. 2021).

                                                                               AFFIRMED